             Case 1:14-cv-10027-VEC Document 210 Filed 10/05/20 USDC
                                                                 PageSDNY
                                                                       1 of 3
                                                                DOCUMENT
                              SEWARD & KISSEL LLP               ELECTRONICALLY FILED
                                                                DOC #:
                                  ONE BATTERY PARK PLAZA        DATE FILED: 10/5/2020
                                       NEW YORK, NEW YORK 10004

                                          TELEPHONE: (212) 574-1200
                                          FACSIMILE: (212) 480-8421                      901 K STREET, N.W.
BRUCE G. PAULSEN                             WWW.SEWKIS.COM
   (212) 574-1533                                                                      WASHINGTON, DC 20001
paulsen@sewkis.com                                                                    TELEPHONE: (202) 737-8833
                                                                                      FACSIMILE: (202) 737-5184




                                                                             MEMO ENDORSED
                                                      October 1, 2020

   VIA ECF

   Honorable Valerie E. Caproni
   United States District Judge
   United States District Court
   Southern District of New York
   40 Foley Square
   New York, NY 10007

                Re:   O.W. Bunker-Related Interpleader Actions

   Dear Judge Caproni:

                  We write on behalf of ING Bank N.V., as Security Agent (“ING”), together with
   counsel for the parties to the cases listed below, further to the Court’s August 21, 2020 order to
   provide a further update on several OWB-related matters.

            1. Modion Maritime Mgmt. SA v. O.W. Bunker Malta Ltd. et al., No. 15 Civ. 8084

            2. Western Bulk Carriers AS v. O.W. Bunker & Trading A/S et al., No. 15 Civ. 8304

            3. Minerva Marine Inc. v. O.W. Bunker Malta Ltd., No. 15 Civ. 8724

            4. NYK Trading Corp. v. O.W. Bunker & Trading A/S, et al., No. 16 Civ. 674

            5. Fujian Ocean Shipping Co. v. O.W. Bunker Far East (S) PTE Ltd., et al., No. 16. Civ.
               401

                  As the Court is aware, on September 28, 2020, ING moved to lift the injunctions in
   the above-referenced cases (the “Injunction Motions”), and briefing is scheduled to be complete
   no later than October 21.

                   Although the parties to these cases have been in dialogue over the last few months
   including with respect to settlement, because of the near-term limitations issues, ING’s position is
   that resolution of the Injunction Motions is necessary in the first instance. In view of this, the
   parties request that they be given fourteen days following the Court’s resolution of the Injunction
   Motions to provide a further update to the Court as to the status of these cases.
         Case 1:14-cv-10027-VEC Document 210 Filed 10/05/20 Page 2 of 3

Hon. Valerie E. Caproni
October 1, 2020
Page 2



       6. Birch Shipping Ltd. v. O.W. Bunker China Ltd. (HK) et al., No. 14 Civ. 9282

                As noted in ING’s August 21, 2020 letter, ING has spoken with counsel for the
physical supplier in the Birch Shipping matter to obtain their client’s position. ING respectfully
requests that the Court schedule a conference for this matter to determine how best to proceed.

       7. Hapag-Lloyd Aktiengesellschaft v. O’Rourke Marine Servs. L.P. et al., 14 Civ. 10027

                ING has spoken with counsel for the vessel interest in the Hapag-Lloyd case, and
has reached out to counsel for the physical supplier. Counsel for the physical supplier (O’Rourke)
responds that counsel is receiving instructions from his client. As such, the parties respectfully
request that they be given until October 22, 2020, to provide a further update to the Court.

       8. Canpotex Shipping Servs. Ltd. et al. v. OW Bunkers (UK) Ltd., et al., 15 Civ. 1351

               The parties to the Canpotex matter have had several discussions, including
concerning a potential settlement and about how best to move this matter forward, and expect to
continue those discussions in the coming weeks. As such, the parties respectfully request that they
be given until October 30, 2020, to provide a further update to the Court.

               We thank the Court for its attention to these matters.



                                                 Respectfully submitted,



                                                 Bruce G. Paulsen
             Case 1:14-cv-10027-VEC Document 210 Filed 10/05/20 Page 3 of 3

15-CV-8084; 15-CV-8304; 15-CV-8724; 16-CV-674; 16-CV-401
Given the pending motion to lift the preliminary injunction, the Court hereby adjourns case status updates in
these five cases sine die.

14-CV-10027; 15-CV-1351
A further update in these two cases is due no later than Monday, November 2, 2020. The report should include
an update on any prospective settlement in these two matters.

14-CV-9282
A telephonic status conference is hereby scheduled for Friday, October 16, 2020, at 3:00 P.M. The parties are
directed to file a joint letter of no more than five pages by no later than Tuesday, October 13, 2020, providing
a description of the current dispute and the prospect for settlement.

All parties and any interested members of the public must attend by dialing 1-888-363-4749, using the access
code 3121171, and the security code 9282. All attendees are advised to mute their phones when not speaking
and to self-identify each time they speak.

SO ORDERED.

                                        Date: October 5, 2020


HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
